            Case 5:19-cv-01828-CFK Document 42 Filed 02/05/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOUGLAS BUTLER,                             :       CIVIL ACTION
    Plaintiff,                              :
                                            :
       v.                                   :       No. 19-1828
                                            :
LAFARGEHOLCIM,                              :
     Defendant.                             :

                                        Memorandum
Chad F. Kenney, J.                                                           February 5, 2021

       Plaintiff Douglas Butler brought suit against his former employer, LafargeHolcim, a

cement and building materials manufacturer, alleging violations of Section 1981 of the Civil

Rights Act of 1866, the Civil Rights Act of 1964, and the Pennsylvania Human Relations Act.

Pending before the Court is Plaintiff’s motion in limine (ECF No. 29). The Court will grant

Plaintiff’s motion to exclude testimony about a grievance arbitration under Federal Rules of

Evidence 402 and 403 for the reasons outlined below.

     I.      DISCUSSION

          Rule 402 permits the admission of all “relevant evidence,” defined as “[having] any

tendency to make a fact more or less probable than it would be without the evidence,” with that

fact being “of consequence in determining the action.” Fed. R. Evid. 401. Nonetheless, the Court

may exclude relevant evidence under Rule 403 “if its probative value is substantially outweighed

by a danger of…unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.”

       Plaintiff moves to preclude Defendant from introducing any testimony relating to a

grievance arbitration convened under the collective bargaining agreement between Defendant and

Plaintiff’s union. See ECF No. 29 at 1. He argues that testimony about his failure to attend the



                                                1
          Case 5:19-cv-01828-CFK Document 42 Filed 02/05/21 Page 2 of 3




grievance arbitration is irrelevant to issues of mitigation under Rule 402, prejudicial to Plaintiff

and capable of misleading the jury under Rule 403. See id. at 2–3. Defendant responds that

Plaintiff’s failure to attend the arbitration hearing, which could have resulted in reinstatement to

his position and back pay, is evidence of his failure to mitigate, which Defendant asserted as an

affirmative defense. See ECF No. 40 at 3–7; ECF No. 7 at 7. Defendant directs the Court to several

cases in support of its position, but cites no decisions by a Court of Appeals or by a sister court in

the Eastern District of Pennsylvania.

        The Court determines that the evidence shall be excluded under Federal Rule of Evidence

402 as irrelevant to the issue of mitigation, and, to the extent there is any marginal relevance, it is

excluded under Rule 403 as potentially misleading to the jury. Plaintiff’s failure to attend the

grievance arbitration is not relevant to show that he failed to mitigate his damages. No failure to

mitigate exists where Plaintiff did not proceed with a grievance process that would seek the same

relief sought in the instant litigation. Plaintiff’s choice to proceed fully in this forum as opposed to

the other is not evidence of a failure to mitigate. Proceeding in this forum is an attempt at a full

mitigation and choosing one tribunal over the other may indicate his practical decision as to how

to best spend valuable and limited time and resources under the circumstances.

        A failure to mitigate anticipates a failure to look for other work when capable of doing

other work rather than a practical decision as to whether to proceed with one panel, both, or neither.

When exhaustion of remedies is not required, the failure to exhaust them cannot be brought in the

proverbial evidentiary backdoor using the convenient rubric of “failure to mitigate.”




                                                   2
           Case 5:19-cv-01828-CFK Document 42 Filed 02/05/21 Page 3 of 3




       Defendant’s argument that Plaintiff’s damages would have been less extensive had he

attended the arbitration is based on speculation that the arbitrator would have been swayed by

Plaintiff’s presence at the grievance hearing. Defendant has failed to provide factual support for

its allegation and to demonstrate the relevance of Plaintiff’s absence at the grievance arbitration

under Rule 402. Further, the prejudicial effect of testimony on Plaintiff’s absence at the grievance

arbitration far outweighs its probative value. As Plaintiff argues, the jury may focus on his failure

to attend the grievance arbitration and prevent him from receiving fair consideration of his claims.

     II.    CONCLUSION

       The Court finds that the probative value of the testimony regarding Plaintiff’s failure to

attend the grievance arbitration is far outweighed here by the risk of unfair prejudice and

misleading the jury, and therefore, the testimony is not admissible. Plaintiff’s motion in limine will

be granted. An appropriate order follows.




                                                  3
